Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5-6, 9-10, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3031564 (“Pietsch”), and as evidenced by Jacek Mucha et al., The Experimental Analysis of Forming and Strength of Clinch Riveting Sheet Metal Joint Made of Different Materials, Advances in Mechanical Engineering, Published January 2013  (“Mucha”).
Regarding claim 1, Pietsch discloses a rivet (rivet 2 illustrated in figs. 1-3), the rivet comprising: a main body comprising a first end and (8) a second end (11) opposite to the first end (fig. 3A, para. [0030], wherein all references to Pietsch refer to the machine translation submitted with the Office action mailed on November 22, 2021), wherein the main body further comprises a lateral wall (26) disposed at the second end and circumferentially extending around an inner surface of the main body (fig. 3A, wherein wall 26 extends around an inner surface of the wall 26); and a core part (25) disposed at the second end of the main body and contained inside the lateral wall of the main body (fig. 3A), wherein the core part has an end surface (11) for pressing against at least an end surface of one of the work pieces when the rivet is being operated to rivet the work pieces (fig. 1A, para. [0029]), to cause materials of the work pieces to flow outwardly of the core part (figs. 1A & 1B); wherein an accommodation space (24) is formed between the core part and the lateral wall of the main body (fig. 3A), and configured to, when the rivet is being operated to rivet the work pieces, accommodate the materials of the work pieces flowing into the space and deform outwardly at least a portion of the lateral wall of the main body (figs. 1A & 1B).
Claim 1 further recites the rivet for operably riveting work pieces together face-on-face such that the core part cause the materials to interlock together. Since these limitations are an intended use of the rivet, the rivet merely has to be capable of interlocking two work pieces together face-on-face. The rivet of Pietsch is capable of doing this as evidenced by Mucha.
Mucha is directed to clinch riveting (page 1, wherein all references to Mucha refer to the document submitted herewith). In clinch riveting of two sheet metals positioned face on face, the rivet is pressed into an upper sheet and the upper sheet is anchored in the lower sheet (fig. 1, page 2). Mucha teaches that the upper sheet can be anchored in the lower sheet by deformation of the rivet and providing an annular groove in the die or a die with movable segments (figs. 4a-4b, pages 1-6). The rivet used in Mucha is structurally similar to the rivet of Pietsch. For example, the rivet of Mucha is symmetrical such that either end can be positioned contacting the work pieces during riveting (fig. 2), each end of the rivet comprises recess that is surrounded by an annular wall (fig. 2), the rivet is configured to be punched into a work piece such that the rivet does not penetrate completely through the work piece (fig. 1, page 2), and during the riveting process the lateral wall is configured to be deformed outwardly (fig. 1, page 2).
Thus, as evidenced by Mucha, the rivet of Pietsch is capable of interlocking two work pieces face on face even though the rivet does not penetrate through the top work piece. This can be done, for example, by using a die with a groove or a die with movable pieces. 
Regarding claim 2, Pietsch further discloses the main body and the core part is formed as a single part, or the main body and the core part are formed separately (fig. 3A, para. [0044], wherein the rivet is a one-piece rivet).
Regarding claim 3, Pietsch further discloses the accommodation space (24) comprises a gap between the inner surface of the lateral wall and an outer surface of the core part (fig. 3A).
Regarding claim 5, Pietsch further discloses the end surface of the core part protrudes over the second end of the main body, or the end surface of the core part is aligned with the second end of the main body, or the end surface of the core part is recessed into the second end of the main body (fig. 3A, wherein the end surface of the core part is aligned with the second end of the main body).
Regarding claim 6, Pietsch further discloses the core part extends from the second end to the first end of the main body (fig. 3A, wherein the core part is interpreted to include portion 23 located at the first end of the main body).
Regarding claim 9, Pietsch further discloses the core part has adjacent to its end surface a skirt section (fig. 3A, wherein the top and bottom portions of the core part comprise a tapered skirt section comprising surface 25). 
Claim 10 recites the skirt section has a slope towards the first end of the main body. As illustrated in fig. 3A of Pietsch, the skirt section is sloped such that the sloped surface extends towards the first end of the main body.
Regarding claim 12, Pietsch further discloses the lateral wall of the main body has an increasing inner diameter from the first end to the second end (fig. 3A).
Regarding claim 16, Pietsch further discloses the core part has a lateral cross section shaped as a circle, an ellipse, a diamond, a semicircle, a trapezoid, a rectangle or a triangle (fig. 3F, wherein the lateral cross section is a circle).
Regarding claim 17, Pietsch further discloses the core part has a lateral cross section that changes or does not change in its lengthwise direction (fig. 3A, wherein dimensions of the lateral cross section changes from the end surface towards the first end).
Claim 1-3, 5-6, 9-10, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPub No. 2019/0277320 (“Cipriano”).
Regarding claim 1, Cipriano discloses a rivet for operably riveting work pieces together face-on-face (figs. 1a-1d, para. [0021]), the rivet comprising: a main body (rivet 26 of fig. 1A) comprising a first end and a second end opposite to the first end (fig. 1A, wherein the first end is the bottom of the rivet and the second end is the top of the rivet), wherein the main body further comprises a lateral wall (element 33 illustrated in fig. 1A) disposed at the second end and circumferentially extending around an inner surface of the main body (fig. 1A, wherein wall 33 extends around an inner surface of the wall).
Claim 1 also recites a core part disposed at the second end of the main body and contained inside the lateral wall of the main body. When viewing fig. 1 of Cipriano, the core part is interpreted as the middle section of the rivet including elements 30 & 31 and the solid section of the rivet that extends up to the head 28. Thus, the core part comprises a portion disposed at the second/top end of the rivet and that is within the lateral wall 33. Cipriano further teaches the core part has an end surface (element 30/31) for pressing against at least an end surface of one of the work pieces when the rivet is being operated to rivet the work pieces (figs. 1B-1D, para. [0023]), to cause materials of the work pieces to flow outwardly of the core part and interlock together (fig. 1D, paras. [0023]-[0024], wherein work piece 12 flows outwardly of the core part thereby interlocking the materials together and with the rivet).
Cipriano further teaches an accommodation space is formed between the core part and the lateral wall of the main body (fig. 1A, i.e. the gap between the wall 33 and the axially extending surface of the core part), and configured to, when the rivet is being operated to rivet the work pieces together face-on-face and to accommodate the materials of the work pieces flowing into the space and deform outwardly at least a portion of the lateral wall of the main body (fig. 1B-1D, paras. [0023]-[0024]).
Regarding claim 2, Cipriano further discloses the main body and the core part is formed as a single part, or the main body and the core part are formed separately (fig. 1A, wherein one of skill in the art will appreciate the rivet is a one-piece rivet).
Regarding claim 3, Cipriano further discloses the accommodation space comprises a gap between the inner surface of the lateral wall and an outer surface of the core part (fig. 1A, which illustrates a gap between the inner surface of the wall 33 and the axially extending outer surface of the core part).
Regarding claim 5, Cipriano further discloses the end surface of the core part protrudes over the second end of the main body, or the end surface of the core part is aligned with the second end of the main body, or the end surface of the core part is recessed into the second end of the main body (fig. 1A, wherein the end surface 30/31 protrudes over/past the second end of the main body).
Regarding claim 6, Cipriano further discloses the core part extends from the second end to the first end of the main body (fig. 1A, wherein the core part extends from the top end to the bottom end).
Regarding claim 9, Cipriano further discloses the core part has adjacent to its end surface a skirt section (fig. 1A, i.e. the portion 30 extending from the solid portion of the core part to the end surface).
Claim 10 recites the skirt section has a slope towards the first end of the main body. As illustrated in fig. 1A of Cipriano, the bottom end of the skirt section is sloped such that the sloped surface extends towards the first end of the main body.
Regarding claim 16, Cipriano further discloses the core part has a lateral cross section shaped as a circle, an ellipse, a diamond, a semicircle, a trapezoid, a rectangle or a triangle (fig. 1A, wherein the lateral cross section is a circle).
Regarding claim 17, Cipriano further discloses the core part has a lateral cross section that changes or does not change in its lengthwise direction (fig. 1A, wherein dimensions of the lateral cross section changes due to the sloped surface of leg 30 and the change from a solid cross section to a hollow cross section).
Regarding claim 18, Cipriano further discloses either or both of the main body and the core part is made of aluminum, cold-heading steel, stainless steel or steel alloy (paras. [0039]-[0040]).
Regarding claim 19, Cipriano discloses a systematic structure comprising work pieces (workpieces 10 & 12 illustrated in figs. 1A-1D) and a rivet for operatively riveting the work pieces together face-on-face (para. [0021]), wherein the rivet comprises: a main body (rivet 26 of fig. 1A) comprising a first end and a second end opposite to the first end (fig. 1A, wherein the first end is the bottom of the rivet and the second end is the top of the rivet), wherein the main body further comprises a lateral wall (element 33 illustrated in fig. 1A) disposed at the second end and circumferentially extending around an inner surface of the main body (fig. 1A, wherein wall 33 extends around an inner surface of the wall).
Claim 19 also recites a core part disposed at the second end of the main body and contained inside the lateral wall of the main body. When viewing fig. 1 of Cipriano, the core part is interpreted as the middle section of the rivet including elements 30 & 31 and the solid section of the rivet that extends up to the head 28. Thus, the core part comprises a portion disposed at the second/top end of the rivet and that is within the lateral wall 33. Cipriano further teaches the core part has an end surface for pressing against at least against at least an end surface of one of the work pieces when the rivet is being operated (figs. 1B-1D, para. [0023]) to allow materials of the work pieces to flow outwardly of the core part (fig. 1D, paras. [0023]-[0024], wherein work piece 12 flows outwardly of the core part and within the cavity 18 of the die).
Cipriano further teaches an accommodation space is formed between the core part and the lateral wall of the main body (fig. 1A, i.e. the gap between the wall 33 and the axially extending surface of the core part), and configured to, when the rivet is being operated to rivet the work pieces together face-on-face and accommodate the materials of the work pieces flowing thereinto and deform outwardly at least a portion of the lateral wall of the main body whereby the work pieces are joined by their interlocking deformation (fig. 1B-1D, paras. [0023]-[0024]). 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pietsch as applied to claim 1 above, and further in view of USPGPub No. 2017/0349220 (“Yamada”).
Regarding claim 7, Pietsch fails to teach the main body has an outer diameter at its first end greater than that at its second end. However, this would have been obvious in view of Yamada.
Similarly to Pietsch, Yamada teaches a rivet having a first end and a second end wherein the second end is configured to be joined to a work piece, and the first end is configured to be welded to another work piece. Yamada teaches the first end can have an annular flange 33 having a diameter greater than the rest of the rivet body (figs. 2-5, para. [0055]). This flange is configured to have a force applied thereto, and, then to be welded to a work piece (figs. 4-5, paras. [0070]-[0073]).
In this case, both Pietsch and Yamada teach a rivet wherein a first end is configured to have a force applied in order to allow a second end to join to a work piece, and, then, the first end is configured to be welded to a second work piece. Yamada teaches that it is predictable for this first end to have a diameter larger than the rest of the rivet. One of skill in the art will appreciate that a larger first end provides a greater area for the force to be applied thereto, and, a greater area to be welded to the second work piece. Thus, it would be obvious to modify Pietsch such that the first end has a diameter larger than the second end.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pietsch as applied to claim 1 above, and further in view of USPGPub No. 2021/0162486 (“Trinick”).
Regarding claim 8, Pietsch fails to teach the core part has adjacent to its end surface a length where an outer diameter of the core part decreases from the end surface to the first end of the main body. However, this would have been obvious in view of Trinick.
Trinick is directed to a rivet having an end configured to be driven through a work piece (figs. 3A-3B, paras. [0001] & [0002]). Trinick teaches that a solid core portion of the rivet may comprise a chamfer that decreases the diameter of the rivet from the end 106 towards the first end 102 (figs. 8 & 9, paras. [0124]-[0127]). Providing this recessed portion 108 allows for greater interlock between the rivet and a work piece (paras. [0124]-[0125]).
In this case, both Pietsch and Trinick are directed to rivets having an end, with a solid core portion, configured to be driven into a work piece. Pietsch teaches a shape of the solid core portion can vary from square to having an increasing diameter (figs. 3A-3E). Trinick teaches that it is predictable for the solid core portion to have a decreasing diameter from the end to form a recess for the work piece to fill, thereby providing a better interlock. Thus, in order to provide a better interlock, it would be obvious to provide an inwardly extending taper that decreases in diameter from the end surface toward the first end.
Regarding claim 13, Pietsch fails to teach the lateral wall has a chamfered inner wall. However, this would have been obvious in view of Trinick.
Trinick is directed to a rivet having an end configured to be driven through a work piece (figs. 3A-3B, paras. [0001] & [0002]). Trinick teaches the shank to comprise a hollow lateral wall 6 (fig. 1). In order to ensure flaring of the wall 6, the wall comprises a chamfered portion 14 such that a thickness of the lateral wall 6 increases from the second end to the first end (paras. [0073]-[0074]).
In this case, both Pietsch and Trinick are directed to rivets having a hollow lateral wall configured to be driven into a work piece, wherein the hollow lateral wall increases in thickness from the second end to the first end. Pietsch teaches the inside surface of the lateral wall to be rounded. However,  Trinick teaches that the inside surface can be chamfered and that this will predictably allow flaring of the lateral wall during riveting. Thus, to ensure flaring of the lateral wall, it would be obvious to modify Pietsch such that the inside surface of the lateral wall has a chamfered portion instead of being completely rounded.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pietsch as applied to claim 1 above, and further in view of USPGPub No. 2021/0299737 (“Jones”).
Regarding claim 15, Pietsch fails to teach the main body and the core part are formed separately, and the main body and the core part are connected through transitional fit, interference fit, threaded connection or gluing. However, this would have been obvious in view of Jones.
Similarly to Pietsch, Jones is directed to a rivet configured to be driven through a work piece (figs. 1a-1c, para. [0001]). Jones teaches the rivet to have a lateral wall 22 that extends circumferentially around a solid core portion 24 (fig. 1a, paras. [0098]-[0099]). The lateral wall can be closed at the top with a head portion (fig. 1a), or, can have a through opening (fig. 4a). The lateral wall and the solid core portion 24 are fit with a curving and/or tapering surfaces that providing a transition fit or interference fit, and optionally, with the application of adhesive (figs. 1a-1c, paras. [0098]-[0101]).
In this case, both Pietsch and Jones are directed to a rivet having a solid interior portion and a lateral wall extending circumferentially around the interior portion. While Pietsch teaches the rivet being a one-piece, Jones teaches that it is predictable to provide the outer lateral wall and the solid interior portion as separate pieces that have matching curved/tapering surfaces, along with an adhesive coating, in order to hold them in position with respect to each other during riveting. Thus, it would be obvious to modify Pietsch such that the core part 25 is a separate piece that is inserted into the lateral wall 26 and held in position via matching curved/tapered surfaces and adhesive.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pietsch as applied to claim 1 above, and further in view of Jim Camillo, The Simple Appeal of Self-Piercing Riveting, Assembly Magazine, published on December 23, 2010, available at https://www.assemblymag.com/articles/88700-the-simple-appeal-of-self-piercing-riveting (“Camillo”).
Regarding claim 18, Pietsch fails to teach either or both of the main body and the core part is made of aluminum, cold-heading steel, stainless steel or steel alloy. However this would have been obvious in view of Camillo.
Camillo is directed to self-piercing rivets (page 1, wherein all references to Camillo refer to the document submitted with the Office action mailed on November 22, 2021). Camillo teaches that it is known for self-piercing rivets to be formed from steel, stainless steel or aluminum (page 2). Therefore, it would be predictable, and thus obvious, for the rivet of Pietsch to function as intended if formed from a steel alloy or stainless steel.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pietsch in view of Mucha.
Regarding claim 19, Pietsch discloses a systematic structure comprising work pieces (elements 1 & 14 of fig. 2) and a rivet (rivet 2 illustrated in figs. 1-3), the rivet comprising: a main body comprising a first end and (8) a second end (11) opposite to the first end (fig. 3A, para. [0030], wherein all references to Pietsch refer to the machine translation submitted with the Office action mailed on November 22, 2021), wherein the main body further comprises a lateral wall (26) disposed at the second end and circumferentially extending around an inner surface of the main body (fig. 3A, wherein wall 26 extends around an inner surface of the wall); and a core part (25) disposed at the second end of the main body and contained inside the lateral wall of the main body (fig. 3A), wherein the core part has an end surface (11) for pressing against at least an end surface of one of the work pieces when the rivet is being operated to rivet the work pieces (fig. 1A, para. [0029]), to cause materials of the work pieces to flow outwardly of the core part (figs. 1A & 1B); wherein an accommodation space (24) is formed between the core part and the lateral wall of the main body (fig. 3A), and configured to, when the rivet is being operated to rivet the work pieces, accommodate the materials of the work pieces flowing into the space and deform outwardly at least a portion of the lateral wall of the main body (figs. 1A & 1B).
Pietsch fails to explicitly teach the rivet for operably riveting work pieces together face-on-face such that outward deformation of the lateral wall interlock the work pieces. However, this would have been obvious in view of Mucha.
Mucha is directed to clinch riveting (page 1). Mucha teaches that it is known to connect two sheet metals formed out of steel or aluminum via clinch riveting, for example sheet metals used in vehicles (pages 1-3).
In this case, both Pietsch and Mucha are directed to joining work pieces of a vehicle. Mucha teaches that it is known and predictable to use and join sheet metal work pieces formed of steel or aluminum alloy for use in vehicles. Thus, it would be obvious to modify Pietsch such that the work pieces are sheet metals formed out of steel or aluminum alloy.
Given the above modification, and as evidenced by Mucha as detailed in the rejection to claim 1 over Pietsch above, the rivet of Pietsch is capable of interlocking the two work pieces face on face even though the rivet does not penetrate through the top work piece. This can be done, for example, by using a die with a groove or a die with movable pieces. 
Regarding claim 20, Pietsch et al. fail to explicitly teach the work pieces comprises two or more work pieces arranged face-on-face in a direction from the first end to the second end of the main body, and a first of the work pieces closest to the second end is not penetrated through by the rivet after the work pieces are riveted together by the rivet. However, this would have been obvious in view of Mucha.
Mucha is directed to clinch riveting (page 1). In clinch riveting of two sheet metals positioned face on face, the rivet is pressed into an upper sheet and the upper sheet is anchored in the lower sheet (fig. 1, page 2). Mucha teaches that the upper sheet can be anchored in the lower sheet by deformation of the rivet and providing an annular groove in the die or a die with movable segments (figs. 4a-4b, pages 1-6).
In this case, Pietsch teaches to use a die and hold down device to introduce a component into a work piece 1 wherein a lateral wall of the component flares outward into the work piece 1 and the work piece 1 flows into a recess of the die (fig. 1, paras. [0028]-[0030]). As is well-known in the rivet industry, and as taught by Mucha, it is often desired to connect two work pieces, such as sheet metal, that are positioned face on face via riveting. Mucha teaches that clinch riveting is a known and predictable method of connecting sheet metals wherein the rivet does not have to penetrate through the top sheet. Mucha teaches that the clinch rivet should deform outwardly during riveting, and the die should comprise a groove along the outer perimeter of the recess or comprise movable segments. Thus, it would be obvious to modify Pietsch such that work piece 1 comprises two sheet metal work pieces to be riveted face on face such that the rivet of Pietsch and the top work piece are configured to deform such that an interlock is formed between the two work pieces. 

Response to Arguments
Applicant's arguments filed February 22, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 5-7 of the remarks, Applicant argues that the amendments to claim 1 and 19 overcome Pietsch because Pietsch does not teach riveting two work pieces face on face.
While the examiner agrees that Pietsch does not teach riveting two work pieces face on face, the relevant question is whether the component of Pietsch is capable of riveting two work pieces face on face. Claim 1 is merely directed to a rivet, thus work pieces being riveted face on face is not a requirement. Claim 19 requires a rivet and two work pieces, however, there is no requirement of the two work pieces being riveted face on face (the rivet merely has to be capable of riveting the two work pieces face on face). As detailed in the rejection to claim 1 in view of Pietsch, the examiner believes as evidenced by Mucha that the component of Pietsch, with the right die and work pieces, can be used to rivet two work pieces face on face.
On page 6 of the remarks, Applicant argues with respect to claim 12 that Pietsch does not teach an increasing inner wall diameter in a direction from the first end to the second end. As illustrated in fig. 3a of Pietsch, the lateral wall that delimits the accommodation space at the bottom of the component has an increasing inner diameter in a direction from a first end to a second end.
On pages 6-7 of the remarks, Applicant argues that Pietsch cannot be modified to rivet two work pieces face on face because (i) Pietsch teaches connecting work pieces with a weld nugget and adhesive, (ii) the rivet of Pietsch would have to be modified to be made longer and flare further outwardly, and (iii) the accommodation space would have to be redesigned to receive both work pieces and not be eliminated by pressing. 
The examiner will address this argument since claim 20 modifies Pietsch to rivet two work pieces face on face. With respect to (i), while Pietsch in view of Mucha rivets two work pieces face on face, that does not mean that the two work pieces cannot subsequently be welded to a third work piece. Joining three or more work pieces in a riveting/joining process is well known in the riveting art. Thus, welding a third work piece that is difficult to weld to the other work pieces can still be accomplished.
With respect to (ii), the examiner does not believe the rivet of Pietsch has to be modified. With respect to the length of the rivet, the claims do not require the rivet to join sheets of a specific thickness. Thus, there are work pieces of some thickness that the rivet of Pietsch will be able to rivet. With respect to the flare, the percentage that the lateral wall of Pietsch flares outwardly with respect to the rivet’s diameter seems similar to that illustrated in fig. 1b of Mucha. Further, Mucha teaches that a clinch tool does not have to flare at all. For example, in the clinch process a rigid punch that does not flare at all is used to interlock the two work pieces (page 2, figure 6b of Mucha). Interlock in this case forms due to a groove at the outer part of the recess of the die (figure 4 of Mucha).
With respect to (iii), the claims do not require the accommodation space to receive both work pieces (this also does not seem to be taught by Applicant’s disclosure as figure 3B only illustrates the top material in the accommodation space and paragraph [0037] teaches only a small portion of the first work piece flows into the accommodation space). With respect to being eliminated during pressing, Applicant points to paragraph [0038] of Pietsch. This paragraph describes flattening the upper portion of the rivet via the punch. Since the top portion of the rivet is not pressed into the work piece, this will not affect the riveting process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”